ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                       Schroeder v. RGIS, Inc., 2013 IL App (1st) 122483




Appellate Court            FREDERICK SCHROEDER, Plaintiff-Appellant, v. RGIS, INC.,
Caption                    Defendant-Appellee.



District & No.             First District, Second Division
                           Docket No. 1-12-2483


Filed                      June 11, 2013


Held                       Plaintiff’s complaint against his former employer for intentional infliction
(Note: This syllabus       of emotional distress was preempted and barred by the Illinois Human
constitutes no part of     Rights Act and the exclusivity provision of the Illinois Workers’
the opinion of the court   Compensation Act, notwithstanding plaintiff’s contention that the injuries
but has been prepared      he suffered as a result of remarks made by other employees about his
by the Reporter of         sexual orientation was a tort that did not fall under the scope of either
Decisions for the          Act, since plaintiff’s claim was inextricably linked to the civil rights
convenience of the         violation arising from the retaliation he suffered from reporting the
reader.)
                           discriminatory conduct of other employees and was preempted by the
                           Human Rights Act, and, furthermore, the claim was barred by the
                           Workers’ Compensation Act because plaintiff failed to show his
                           “physical-mental” trauma was not compensable under that Act.


Decision Under             Appeal from the Circuit Court of Cook County, No. 11-L-2228; the Hon.
Review                     Sanjay Tailor, Judge, presiding.


Judgment                   Affirmed.
Counsel on                  Law Office of Mitchell A. Kline, of Chicago (Mitchell A. Kline, of
Appeal                      counsel), for appellant.

                            Jackson Lewis LLP, of Chicago (Jody Wilner Moran and Stephanie E.H.
                            Shirley, of counsel), for appellee.


Panel                       PRESIDING JUSTICE HARRIS delivered the judgment of the court,
                            with opinion.
                            Justices Connors and Simon concurred in the judgment and opinion.


                                              OPINION

¶1          Plaintiff, Frederick Schroeder, brought a claim of intentional infliction of emotional
        distress against his former employer, defendant RGIS. Defendant filed a combined motion
        to dismiss, brought pursuant to section 2-619.1 of the Illinois Code of Civil Procedure (Code)
        (735 ILCS 5/2-619.1 (West 2010)), arguing, among other reasons, that plaintiff’s complaint
        must be dismissed pursuant to section 2-619 of the Code (735 ILCS 5/2-619 (West 2010))
        because his claim of intentional infliction of emotional distress was preempted and, thus,
        barred by the Illinois Human Rights Act (Human Rights Act) (775 ILCS 5/8-111(D) (West
        2010)) and by the exclusivity provision of the Illinois Workers’ Compensation Act (Workers’
        Compensation Act) (820 ILCS 305/5(a) (West 2010)). Specifically, defendant asserted that
        plaintiff’s complaint must be dismissed, based on the Human Rights Act, because his claim
        of intentional infliction of emotional distress was inextricably linked with alleged civil rights
        violations. Defendant argued that plaintiff’s claim was barred by the exclusivity provision
        of the Workers’ Compensation Act because his alleged injury was compensable under the
        Workers’ Compensation Act. The circuit court granted defendant’s motion to dismiss.
¶2          The following issues are before this court: (1) whether plaintiff is able to establish,
        independent of any duties created by the Human Rights Act, the elements of the tort of
        intentional infliction of emotional distress; and (2) whether the exclusivity provision of the
        Workers’ Compensation Act bars plaintiff’s claims. We hold that the circuit court properly
        dismissed plaintiff’s second amended complaint because his tort claim of intentional
        infliction of emotional distress is inextricably linked to a civil rights violation. Therefore,
        plaintiff’s claim is preempted and, thus, barred by the Human Rights Act. We further hold
        that plaintiff’s alleged injury is compensable under the Workers’ Compensation Act.
        Therefore, plaintiff’s claim is also preempted and, thus, barred by the Workers’
        Compensation Act. Accordingly, the circuit court properly dismissed plaintiff’s second
        amended complaint.

¶3                                         JURISDICTION
¶4          On July 25, 2012, the circuit court granted defendant’s motion to dismiss, with prejudice.

                                                  -2-
     On August 21, 2012, plaintiff timely filed his notice of appeal. Accordingly, this court has
     jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from
     final judgments entered below. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30,
     2008).

¶5                                       BACKGROUND
¶6       On February 28, 2011, plaintiff filed his initial complaint against defendant alleging a
     claim for retaliation under section 6-101(A) of the Human Rights Act (775 ILCS 5/6-101(A)
     (West 2010)), constructive discharge, and negligence. Defendant filed a combined motion
     to dismiss plaintiff’s complaint pursuant to section 2-619.1 of the Code. 735 ILCS 5/2-619.1
     (West 2010). In its motion, defendant alleged that plaintiff’s retaliation claim is time-barred,
     that Illinois does not recognize an independent cause of action for constructive discharge, and
     that it owed plaintiff no duty to investigate his complaints in order to sustain a negligence
     action. Defendant attached to its motion the charge of discrimination that plaintiff filed
     before the Illinois Department of Human Rights on August 23, 2010. Defendant also attached
     a copy of the dismissal issued by the Illinois Department of Human Rights, concluding it
     lacked jurisdiction to pursue the allegations made by plaintiff. The circuit court granted
     defendant’s motion to dismiss, making the following findings: that plaintiff’s retaliation
     claim was time-barred and subject to dismissal pursuant to section 2-619 of the Code (735
     ILCS 5/2-619 (West 2010)); that there was no legal basis for plaintiff’s constructive
     discharge claim and, thus, the claim was subject to dismissal pursuant to section 2-615 of the
     Code (735 ILCS 5/2-615 (West 2010)); and that plaintiff failed to plead a legally cognizable
     duty to support his negligence claim, which was subject to dismissal pursuant to section 2-
     615 of the Code (735 ILCS 5/2-615 (West 2010)). Although the circuit court dismissed all
     three counts of plaintiff’s complaint, it allowed plaintiff time to replead.
¶7       On October 19, 2011, plaintiff filed his amended complaint, which contained a single
     count alleging intentional infliction of emotional distress. Defendant filed a combined motion
     to dismiss plaintiff’s amended complaint pursuant to section 2-619.1 of the Code. 735 ILCS
     5/2-619.1 (West 2010). Defendant argued that under section 2-619 of the Code (735 ILCS
     5/2-619 (West 2010)), plaintiff’s claim was preempted and barred by both the Human Rights
     Act and the Workers’ Compensation Act. Under the section 2-615 component of the motion
     (735 ILCS 5/2-615 (West 2010)), defendant argued that plaintiff’s complaint should be
     dismissed because plaintiff did not, and could not, plead sufficient facts to support a claim
     of intentional infliction of emotional distress. Specifically, plaintiff failed to plead that
     defendant’s conduct was extreme and outrageous. The circuit court granted defendant’s
     motion to dismiss the first amended complaint, finding that it was not “convinced” that
     plaintiff’s claim was preempted by the Workers’ Compensation Act, but was “convinced the
     Human Rights Act preempts the claim insofar as it is based on allegations of discrimination
     based on sexual orientation.” The circuit court further found that the complaint was not
     sufficiently pled to rise to the level of intentional infliction of emotional distress.
¶8       On April 13, 2012, plaintiff filed his second amended complaint, which is at issue here.
     Plaintiff’s second amended complaint contained a single count for the intentional infliction


                                               -3-
       of emotional distress. Plaintiff alleged that he lived in Chicago, Illinois, and worked for
       defendant, an inventory services business, from July 21, 2008, until February 25, 2010. He
       counted inventory for clients and he worked at two locations during his time of employment:
       Chicago, Illinois and Merrillville, Indiana. He alleged that “on or about November 25, 2008,”
       his supervisor, Tonya Kaufman, called him a “ ‘faggot, flamer and queer.’ ” On January 7,
       2009, in Chicago, plaintiff quit and left work after Kaufman called him a “ ‘fucking faggot’
       in the presence of several co-workers.” The next day, plaintiff informed Perry Foy, a vice
       president for defendant, and Steve McNeil, an operations manager for defendant, of
       Kaufman’s actions. Plaintiff agreed to be reinstated to work in another district and was
       promised that an investigation would be conducted regarding Kaufman’s conduct. Kaufman
       continued to bully and verbally abuse plaintiff, which he again reported to McNeil, on
       February 12, 2009.
¶9         According to plaintiff, on February 15, 2009, during a conference call, McNeil informed
       defendant’s other district managers that plaintiff would be the district manager at
       Merrillville, Indiana. During the conference call, two managers, Susan Powell and Roger
       Cisco, stated that the commute to Indiana for plaintiff was “extreme.” Plaintiff alleged that
       McNeil, in response to Powell and Cisco, stated “[e]xactly. If the drive doesn’t get rid of
       him, the jungle from Gary will.” Plaintiff alleged that McNeil additionally told the other
       seven district managers present during the conference call that they were not to communicate
       with plaintiff and that “any manager caught helping Plaintiff would be disciplined.” McNeil
       further demanded that he be copied on all emails sent to plaintiff. According to plaintiff,
       Powell stated that during monthly calls, McNeil would repeat that any manager caught
       helping plaintiff would be disciplined.
¶ 10       Also on February 15, 2009, defendant told plaintiff that a “ ‘thorough investigation’ was
       in progress” and that he was to report to its Merrillville, Indiana office, a two-hour commute.
       Plaintiff, as district manager, “was required to drive employees to various contracted
       inventories, which required drives several times per week that were several hundred miles
       round-trip.” He alleged that he called Louis Marty, an operations manager for defendant,
       “[o]n a weekly basis,” to request assistance, to question policies, to tell him of the exhaustion
       and excessive driving he endured, and to inform him that the conditions were putting himself
       and other employees in danger. Plaintiff alleged “these calls were rarely answered.” He
       described his normal work week as such: he would leave home at 5:30 in the morning and
       arrive at the office at 8 in the morning. Approximately 40 different inventories at different
       locations would be scheduled. He performed “all of the budgeting, hiring, training and
       employee development.” He alleged that he would drive a van of employees to various
       jobsites starting at 5 in the morning and “often not finishing *** until 3” in the morning the
       next day. Plaintiff alleged that it was not uncommon for him to sleep on the office floor 4
       days a week and to work 20 hours a day.
¶ 11       Plaintiff alleged that in March of 2009, McNeil told Powell, after she asked him about
       how plaintiff was doing, that “ ‘It’s not like we sent him to Broadway *** to find a
       boyfriend, we sent him to Merrillville to get the hell rid of his queer ass.’ ” Plaintiff further
       alleged that on April 1, 2009, he called McNeil to report that he was sleeping on his office
       floor and that the excessive driving was putting both himself and other employees in danger.

                                                 -4-
       According to plaintiff, McNeil told him he was “ ‘lucky to have a job.’ ” The next day, Marty
       informed plaintiff that defendant could no longer afford to have his office floor cleaned.
       Plaintiff alleged that Marty told him that if he “wanted to sleep on a clean floor, he could
       clean it himself.”
¶ 12        On June 11, 2009, plaintiff spoke with Kim Wood, a member of defendant’s human
       resources department. He called Wood to inform her about his concerns over the safety of
       his excessive driving schedule. Plaintiff alleged Wood also told him that he “was lucky to
       have a job.” Plaintiff further alleged that he told Marty approximately one time per week
       “through February 2010, that he was regularly falling asleep on the road, in his office, and
       in the presence of clients.”1
¶ 13        Plaintiff alleged that on February 22, 2010, he “felt extremely exhausted.” After
       determining that no investigation regarding his complaints had occurred and that his safety
       and that of his coworkers “were of no concern to his supervisors,” plaintiff sent a resignation
       letter to Marty. Plaintiff’s last day at work was February 25, 2010.
¶ 14        According to plaintiff, Kaufman, McNeil, and Marty’s “extreme and outrageous” conduct
       “arose from their abuse of their management positions, which gave them actual or apparent
       authority over” him. Defendant was liable for Kaufman’s, McNeil’s, and Marty’s conduct
       based on respondeat superior. Plaintiff alleged that as a direct and proximate result of
       defendant’s actions, he suffered “severe emotional distress.” He sought damages in excess
       of $50,000, as well as costs of the suit. He alleged damages for: physical injury; medical
       expenses; severe mental anguish; emotional distress; humiliation; loss of income; and pain
       and suffering.
¶ 15        Defendant filed a combined motion to dismiss plaintiff’s second amended complaint
       pursuant to section 2-619.1 of the Code. 735 ILCS 5/2-619.1 (West 2010). Defendant argued
       that plaintiff’s second amended should be dismissed under section 2-6192 of the Code (735
       ILCS 5/2-619 (West 2010)) because it was preempted and, thus, barred by both the Human
       Rights Act and the Workers’ Compensation Act. Defendant argued that tort claims such as
       plaintiff’s in this case must be brought under the Workers’ Compensation Act due to the
       Act’s exclusivity provisions of section 5(a). 820 ILCS 305/5(a) (West 2010). According to
       defendant, plaintiff’s claim could only survive if he could show that his injury was not
       accidental, that the injury did not arise from his employment, that it was not received during
       the course of his employment, or that the injury was not compensable under the Workers’
       Compensation Act, which defendant argued plaintiff cannot do here. Defendant also argued
       that plaintiff’s claim must be brought under the Human Rights Act because his claim was
       inextricably linked to a civil rights violation. According to defendant, plaintiff failed to allege
       the elements of his claim without relying on the duties owed under the Human Rights Act.


               1
                It is not clear from plaintiff’s second amended complaint when he started to call Marty
       about his safety concerns. It is only clear that he called Marty “through February 2010.”
               2
                Defendant did not specify which subsection of section 2-619 (735 ILCS 5/2-619 (West
       2010)) it was bringing its motion under.

                                                  -5-
       Under the section 2-615 component of its motion to dismiss (735 ILCS 5/2-615 (West
       2010)), defendant argued that plaintiff’s second amended complaint must be dismissed
       because plaintiff failed to state a claim upon which relief can be granted. Specifically,
       defendant argued that plaintiff offered only conclusory allegations that its conduct was
       extreme and outrageous. Defendant requested plaintiff’s second amended complaint be
       dismissed with prejudice.3
¶ 16        In response, plaintiff argued that his injury was not compensable under the Workers’
       Compensation Act because he made no allegations of physical trauma. Rather, his emotional
       distress was caused by gradual exhaustion based on working in Indiana. He clarified that “his
       condition was not caused by a sudden severe emotional shock traceable to a definite time and
       place,” and that he never filed a workers’ compensation claim. In response to defendant’s
       assertion that his claim is barred by the Human Rights Act and that he failed to sufficiently
       plead a cause of action, plaintiff argued that he asserted facts establishing the tort of
       intentional infliction of emotional distress.
¶ 17       In reply, defendant pointed out that plaintiff admitted that his allegations were “nothing
       more than day-to-day emotional strain and tension of the workplace that occurred over a one-
       year period” and, therefore, defendant argued that plaintiff cannot allege sufficient facts of
       extreme and outrageous behavior by defendant to support his cause of action. Defendant also
       argued that plaintiff failed to show that his claims were not inextricably linked to duties
       created by the Human Rights Act, asserting that plaintiff’s allegations in his second amended
       complaint are the same as the allegations he made in the time-barred action he previously
       filed under the Human Rights Act. According to defendant, a review of plaintiff’s second
       amended complaint showed that plaintiff’s allegations of discrimination and retaliation based
       on sexual orientation were inextricably linked to his claim for the intentional infliction of
       emotional distress. Defendant also pointed out that plaintiff’s admission that his injuries were
       gradual showed that his injuries were compensable as a “non-traumatically induced mental
       disability” under the Workers’ Compensation Act.
¶ 18       At oral argument before the circuit court, defendant characterized plaintiff’s allegations
       as contradictory. Specifically, that plaintiff cannot argue that the Workers’ Compensation Act
       does not bar his claim because his injury of gradual exhaustion over time is not compensable
       while at the same time alleging that defendant’s conduct was extreme and outrageous. Based
       on this premise, according to defendant, plaintiff cannot allege that defendant’s conduct was
       extreme or outrageous enough to sustain a claim for intentional infliction of emotional
       distress. Plaintiff agreed that he was arguing that his injury was suffered over a period of
       time; therefore, it was not compensable under the Workers’ Compensation Act. Plaintiff
       added, however, that there was no permanency to his injury because his exhaustion was
       temporary. After he quit, he was able to rest. Regarding whether he is able to state a claim
       for the intentional infliction of emotional distress independent of any duties owed under the
       Human Rights Act, plaintiff pointed out that defendant’s actions, particularly those of its


               3
                Defendant also argued that plaintiff failed to allege any additional relevant facts from his
       first amended complaint which the circuit court had previously dismissed.

                                                   -6-
       manager McNeil, showed extreme and outrageous behavior and an abuse of power.
       Defendant argued that plaintiff would not be able to state a claim for the intentional infliction
       of emotional distress without the sexual orientation allegations in his complaint.
¶ 19       The circuit court granted the motion to dismiss plaintiff’s complaint, with prejudice. The
       circuit court found that plaintiff’s complaint was barred by both the Human Rights Act and
       the Workers’ Compensation Act. The circuit court found that plaintiff’s allegations were
       inextricably linked to a civil rights violation under the Human Rights Act. The circuit court
       further found that plaintiff’s claims were barred by the Workers’ Compensation Act because
       they were compensable under the Workers’ Compensation Act. Specifically, the circuit court
       found that plaintiff’s injury fell “within the theory, ‘physical mental.’ That is, the plaintiff
       alleges that the defendant worked him so hard and for so long a period of time that he could
       [not] physically take it anymore,” and “as a result of the physical exhaustion, he suffered
       emotional distress.”

¶ 20                                          ANALYSIS
¶ 21       Before this court, plaintiff argues that his cause of action is not barred by the Human
       Rights Act because he is able to establish the elements of the tort of intentional infliction of
       emotional distress without relying upon any duty created by the Human Rights Act. To
       support his argument that defendant acted in an outrageous manner, plaintiff points to the
       following facts from his second amended complaint: his assignment to the Merrillville,
       Indiana, office; his long commute, where he would have to leave his home in Chicago at 5
       a.m. and arrive at the office at 8 a.m.; defendant’s refusal to allow other managers to help
       plaintiff; a heavy workload, including scheduling approximately 40 inventories at different
       locations, doing all the training and development, budgeting, hiring, and driving other
       employees to various work sites; and working 20-hour days that “necessitated *** sleeping
       on the office floor.” Plaintiff further argues that his injury is not compensable under the
       Workers’ Compensation Act.
¶ 22       Defendant responds that plaintiff’s complaint is preempted and, thus, barred by the
       Human Rights Act because his allegations are inextricably linked to his previously filed and
       dismissed civil rights claim. According to defendant, plaintiff relies upon duties created by
       the Human Rights Act to sustain his cause of action for the intentional infliction of emotional
       distress. Defendant characterizes plaintiff’s claim as such: plaintiff was sexually harassed,
       he complained, and then he was subjected to difficult working conditions. Defendant
       maintains that plaintiff’s allegations amount to a viable cause of action for retaliation and
       sexual orientation harassment under the Human Rights Act, and are not incidental to his
       claim for intentional infliction of emotional distress. Therefore, defendant asserts that
       without plaintiff’s allegations of sexual harassment and retaliation, plaintiff is only left with
       allegations of his difficult working conditions, which do not amount to the outrageous
       conduct necessary to sustain a cause of action for the intentional infliction of emotional
       distress. Defendant also contends that plaintiff’s injuries are compensable under the
       Workers’ Compensation Act.
¶ 23       Plaintiff did not file a reply brief before this court.


                                                 -7-
¶ 24       We note initially that defendant filed its motion pursuant to section 2-619.1 of the Code,
       which allows for combined motions to dismiss. 735 ILCS 5/2-619.1 (West 2010). Due to our
       ultimate conclusion in this case, we need not address defendant’s argument, brought pursuant
       to section 2-615 of the Code (735 ILCS 5/2-615 (West 2010)), that plaintiff failed to state
       a claim upon which relief can be granted. A motion to dismiss brought pursuant to section
       2-619(a)(9) of the Code allows for the involuntary dismissal of a complaint when the “claim
       asserted against defendant is barred by other affirmative matter avoiding the legal effect of
       or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2010). When proceeding under
       section 2-619 of the Code, the legal sufficiency of the complaint is admitted. Doe A. v.
       Diocese of Dallas, 234 Ill. 2d 393, 396 (2009). All pleadings and supporting documents must
       be interpreted in the light most favorable to the nonmoving party. Porter v. Decatur
       Memorial Hospital, 227 Ill. 2d 343, 352 (2008). “Once a defendant satisfies the initial burden
       of presenting affirmative matter, the burden then shifts to the plaintiff to establish that the
       defense is ‘unfounded or requires the resolution of an essential element of material fact
       before it is proven.’ ” Reilly v. Wyeth, 377 Ill. App. 3d 20, 36 (2007) (quoting Kedzie &
       103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116 (1993)). We review the circuit
       court’s determination of a section 2-619 motion to dismiss using the de novo standard of
       review. Czarobski v. Lata, 227 Ill. 2d 364, 369 (2008).
¶ 25       The Human Rights Act provides “a comprehensive scheme of remedies and
       administrative procedures for redress of civil rights violations.” Veazey v. LaSalle
       Telecommunications, Inc., 334 Ill. App. 3d 926, 933 (2002). The following limitation
       provision is contained in the Human Rights Act: “[e]xcept as otherwise provided by law, no
       court of this state shall have jurisdiction over the subject of an alleged civil rights violation
       other than as set forth in this Act.” 775 ILCS 5/8-111(D) (West 2010). Section 6-101(A) of
       the Human Rights Act further provides: “[i]t is a civil rights violation for a person, or for two
       or more persons to conspire, to *** [r]etaliate against a person because he or she has opposed
       that which he or she reasonably and in good faith believes to be unlawful discrimination,
       sexual harassment in employment.” 775 ILCS 5/6-101(A) (West 2010).
¶ 26       The circuit court, however, is not precluded from exercising jurisdiction over all tort
       claims that relate factually to a civil rights violation. Maksimovic v. Tsogalis, 177 Ill. 2d 511,
       517 (1997). Rather, our supreme court has held that “whether the circuit court may exercise
       jurisdiction over a tort claim depends upon whether the tort claim is inextricably linked to
       a civil rights violation such that there is no independent basis for the action apart from the
       Act itself.” Id. Further, if a plaintiff is able to establish the necessary elements of the alleged
       tort independent of any duties created by the Human Rights Act, then the common law tort
       claim is not inextricably linked with a civil rights violation and the circuit court may exercise
       jurisdiction. Id. at 519. The “fundamental nature” of a claim is not altered solely because a
       plaintiff’s complaint frames the issue as that of a common law tort. Geise v. Phoenix Co. of
       Chicago, Inc., 159 Ill. 2d 507, 517-18 (1994).
¶ 27       In order to properly plead a cause of action for intentional infliction of emotional distress,
       a plaintiff must allege facts to establish: “(1) that the defendant’s conduct was extreme and
       outrageous; (2) that the defendant knew that there was a high probability that his conduct
       would cause severe emotional distress; and (3) that the conduct in fact caused severe

                                                  -8-
       emotional distress.” Kolegas v. Heftel Broadcasting Corp., 154 Ill. 2d 1, 20 (1992). Our
       supreme court has warned that “mere insults, indignities, threats, annoyances, petty
       oppressions or trivialities” do not constitute extreme and outrageous conduct. Public Finance
       Corp. v. Davis, 66 Ill. 2d 85, 89-90 (1976). “Rather, the nature of the defendant’s conduct
       must be so extreme as to go beyond all possible bounds of decency, and to be regarded as
       intolerable in a civilized community.” Kolegas, 154 Ill. 2d at 21. In determining whether
       conduct is outrageous and extreme, we use an objective standard based on all the facts and
       circumstances of the case. Duffy v. Orlan Brook Condominium Owners’ Ass’n, 2012 IL App
       (1st) 113577, ¶ 36. Whether a defendant abused a position of actual or apparent authority is
       a factor to consider when determining whether conduct is outrageous. Id. A complaint
       alleging the intentional infliction of emotional distress “must be ‘specific, and detailed
       beyond what is normally considered permissible in pleading a tort action.’ ” Welsh v.
       Commonwealth Edison Co., 306 Ill. App. 3d 148, 155 (1999) (quoting McCaskill v. Barr,
       92 Ill. App. 3d 157, 158 (1980)). This court has generally been hesitant to hold that an
       employer’s retaliatory actions were extreme or outrageous enough to satisfy the first element
       of the tort of the intentional infliction of emotional distress. Id. at 154. “This reluctance
       seems to be grounded in a fear that, if the anxiety and stress resulting from discipline, job
       transfers, or even terminations could form the basis of an action for emotional distress,
       virtually every employee would have a cause of action.” Id.; Miller v. Equitable Life
       Assurance Society of the United States, 181 Ill. App. 3d 954, 957 (1989).
¶ 28       In this case, our review of plaintiff’s second amended complaint shows that plaintiff pled
       that his supervisor in Chicago called him derogatory names. He then quit and left work. The
       next day he informed a vice president and an operations manager of his supervisor’s actions.
       After being promised that an investigation would be conducted, plaintiff agreed to be
       reinstated to work in another district. Plaintiff was then assigned to defendant’s Merrillville,
       Indiana, office. Defendant’s other district managers were told not to help plaintiff. At the
       Indiana office, plaintiff endured a long commute to work, as well as long hours. An
       operations manager, McNeil, told another district manager, Powell, that “we sent him to
       Merrillville to get the hell rid of his queer ass.” After feeling exhausted and worried that his
       exhaustion was unsafe, plaintiff resigned. Plaintiff then brought this action for the intentional
       infliction of emotional distress.
¶ 29       The Act provides that “[i]t is a civil rights violation for a person, or for two or more
       persons to conspire, to *** [r]etaliate against a person because he or she has opposed that
       which he or she reasonably and in good faith believes to be unlawful discrimination, sexual
       harassment in employment.” 775 ILCS 5/6-101(A) (West 2010). Based on the allegations in
       his second amended complaint, plaintiff’s allegations indicate a civil rights violation under
       the Act. Retaliation under the Act is further indicated by plaintiff’s allegation that
       defendant’s employee stated “we sent him to Merrillville to get the hell rid of his queer ass.”
       In order for the circuit court to exercise jurisdiction over plaintiff’s tort claim, plaintiff had
       to show that his tort claim was not inextricably linked to a civil rights violation, i.e., plaintiff
       had to establish the necessary elements of the tort of the intentional infliction of emotional
       distress independent of any duties created by the Human Rights Act. Maksimovic, 177 Ill. 2d
       at 519. Therefore, plaintiff initially had to establish “that *** defendant’s conduct was

                                                   -9-
       extreme and outrageous.” Kolegas, 154 Ill. 2d at 20. We hold that plaintiff failed to do so
       here. A review of the allegations of plaintiff’s second amended complaint, stripped of the
       alleged civil rights violations, results in the remaining allegations that plaintiff had a long
       commute, difficult working conditions, long hours, and uncooperative colleagues and bosses.
       We cannot say, based on these allegations, that such conduct is “so extreme as to go beyond
       all possible bounds of decency, and *** regarded as intolerable in a civilized community.”
       Kolegas, 154 Ill. 2d at 21. Accordingly, we hold plaintiff’s tort claim is inextricably linked
       to a civil rights violation, i.e., the retaliation he endured after reporting his supervisor’s
       discriminatory conduct toward him. See Maksimovic, 177 Ill. 2d at 519. Therefore,
       defendant’s claim is preempted and, thus, barred, by the Human Rights Act.
¶ 30        Additionally, we agree with the circuit court’s finding that plaintiff’s claim is barred by
       the exclusivity provision of the Workers’ Compensation Act. 820 ILCS 305/5(a) (West
       2010); see also Doyle v. Rhodes, 101 Ill. 2d 1, 10 (1984) (holding that the Workers’
       Compensation Act provides employers with an affirmative defense to common law tort
       claims against them). In order for plaintiff’s claim to survive in this case, he had to prove
       “(1) that the injury was not accidental; (2) that the injury did not arise from his or her
       employment; (3) that the injury was not received during the course of employment; or (4)
       that the injury was not compensable under the [Workers’ Compensation] Act.” Meerbrey v.
       Marshall Field & Co., 139 Ill. 2d 455, 463 (1990). Before this court, plaintiff only argued
       that his injury was not compensable under the Workers’ Compensation Act. Psychological
       injuries, however, are compensable under the Workers’ Compensation Act “where the
       psychological injuries were related to and caused by a physical trauma or injury, i.e.,
       ‘physical-mental’ trauma.” City of Springfield v. Industrial Comm’n, 291 Ill. App. 3d 734,
       738 (1997) (citing Pathfinder Co. v. Industrial Comm’n, 62 Ill. 2d 556, 563 (1976)). We
       agree with the circuit court’s finding that plaintiff’s injuries were “physical mental” because
       “plaintiff allege[d] that the defendant worked him so hard and for so long a period of time
       that he could [not] physically take it anymore, and [a]nd as a result of the physical
       exhaustion, he suffered emotional distress.” Accordingly, plaintiff’s claim is additionally
       barred by the Workers’ Compensation Act because plaintiff failed to show that his injury was
       not compensable under the Workers’ Compensation Act. Therefore, the circuit court properly
       dismissed plaintiff’s second amended complaint.

¶ 31                                   CONCLUSION
¶ 32      The judgment of the circuit court is affirmed.

¶ 33      Affirmed.




                                                -10-